DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 1, 4-10, 14 and 17is/are rejected under 35 U.S.C. 103 as being unpatentable over Hein et al. (US 4179531) in view of Baldwin et al. (2013/0228086) and Holt (US 2018/0282544), further in view of Leach (US 5688633). 	Regarding claims 1 and 17, Hein et al. disclose “a liquid photopolymer resin composition (abstract) comprising: 	a)    at least one ethylenically unsaturated prepolymer (column 2, lines 30-31);  	b)    at least one ethylenically unsaturated monomer (column 2, lines 32-34), wherein the ethylenically unsaturated monomer comprises a mixture of monomers having one ethylenically unsaturated group (column 4, lines 25-27) and monomers having two or more ethylenically unsaturated groups (column 4, lines 9-18; column 4, lines 45-48)  	c)    at    least one photoinitiator (column 2, line 37); and 	d)    at    least one polythiol (column 2, line 35).” 	Hein et al. further disclose that the prepolymer (binder/oligomer) can be an A-B-A copolymer (column 2, lines 40-51), including styrene (column 3, line 3) and butadiene (column 3, line 20).  Hein et al. fail to disclose “wherein the ethylenically unsaturated prepolymer comprises a polyether polyester urethane methacrylate.”  However, Baldwin et al. teach that the binder or oligomer (prepolymer) in a flexographic printing plate can be an A-B-A block copolymer of styrene-butadiene-styrene, or urethane acrylates (paragraph 47).    It has been held that substituting equivalents known for the same purpose is prima facie obvious.  See MPEP §2144.06.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to substitute the A-B-A copolymers of Hein et al. with the .  
	Hein et al., as modified, but fail to disclose that the Shore A hardness is less than about 20.  However, Hein et al. do teach that a low molecular weight additive can be added in order to increase the softness of the relief plates (column 6, lines 27-32). Furthermore, Leach teaches having plates with Shore A hardness values of less than about 35 in order to print on corrugated cardboard (column 3, lines 49-51).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to make the Shore A hardness less than about 20 in order to be able to print on corrugated board.  	Regarding the recited property of elongation, it has been held that when the claimed and prior art products are at least substantially identical, any properties are presumed inherent.  See MPEP §2112.01.  In this instance, since the components of the modified plate of Hein et al. are 
  	
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hein et al., Baldwin et al., Holt, and Leach, further in view of Choi et al. (US 2016/0207342). 	Regarding claim 11, Hein et al. disclose all that is claimed, as in claim 10 above, except “wherein the antioxidant is selected from the group consisting of sterically hindered monophenols, alkylated thiobisphenols and alkylidene bisphenols, hydroxybenzyls, triazines, polymerized trimethyldihydroquinone, dibutylzinc dithiocarbamate, dilauryl thiodipropionate, phosphites, and combinations of one or more of the foregoing.”  However, Choi et al. disclose using polymerized trimethyldihydroquinone as an antioxidant (paragraph 88).  It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use polymerized trimethyldihydroquinone as the antioxidant of Hein et al. because it has been shown in the art to be suitable for the intended purpose.  
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hein et al., Baldwin et al., Holt, and Leach, further in view of Holt et al. (US 2008/0124657). 	Regarding claims 12 and 13, Hein et al., as modified, disclose all that is claimed, as in claim 1 above, except “further comprising a performance enhancing additive,” or that “the performance enhancing additive comprises a high molecular weight fatty acid, wherein the high molecular weight fatty acid comprises myristic acid.”  However, Holt et al. disclose using myristic acid in order to ensure a dry, tack-free surface (paragraph 97).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to . 	
Claims 18-26, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Hein et al., Baldwin et al., and Holt, further in view of Leach.
 	Regarding claims 18 and 29, AAPA discloses “a method of making a relief image printing plate from a liquid photoresin (page 2, second paragraph of Applicant’s specification), the method comprising the steps of: 	a)    casting a liquid photoresin composition on top of a coverfilm to a predetermined thickness (second paragraph on page 3),  	b)    laminating a backing sheet over the cast liquid photopolymer (second paragraph on page 3); 	c)    exposing the photopolymer to actinic radiation to selectively crosslink and cure the liquid photopolymer, wherein the liquid photopolymer that is not exposed to actinic radiation remains in a liquid state (third and fourth paragraphs on page 3); and
 	d)    removing    the liquid photopolymer (paragraph bridging pages 3 and 4); 	wherein a relief image of cured photopolymer is obtained (first full paragraph on page 4).” 	AAPA fails to disclose “wherein the liquid photoresin composition comprises: 	i) at least one ethylenically unsaturated prepolymer, wherein the ethylenically unsaturated prepolymer comprises one or more of an unsaturated polyester resin, an unsaturated polyurethane resin, an unsaturated polyamide resins and an unsaturated poly(meth)acrylate resin;  	ii) at least one ethylenically unsaturated monomer, wherein the ethylenically unsaturated monomer comprises a mixture of monomers having one ethylenically unsaturated group and 
 	Hein et al. disclose “a liquid photopolymer resin composition (abstract) comprising: 	a)    at    least one    ethylenically unsaturated prepolymer (column 2, lines 30-31);  	b)    at least one ethylenically unsaturated monomer (column 2, lines 32-34), wherein the ethylenically unsaturated monomer comprises a mixture of monomers having one ethylenically unsaturated group (column 4, lines 25-27) and monomers having two or more ethylenically unsaturated groups (column 4, lines 9-18; column 4, lines 45-48)  	c)    at least one photoinitiator (column 2, line 37); and 	d)    at least one polythiol (column 2, line 35).” 	It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the resin composition of Hein et al. in the method of AAPA because it has been shown to be suitable in the art as a flexographic printing plate liquid photopolymer.   	Hein et al. further disclose that the prepolymer (binder/oligomer) can be an A-B-A copolymer (column 2, lines 40-51), including styrene (column 3, line 3) and butadiene (column 3, line 20).  Hein et al. fail to disclose “wherein the ethylenically unsaturated prepolymer comprises a polyether polyester urethane methacrylate.”  However, Baldwin et al. teach that the binder or oligomer (prepolymer) in a flexographic printing plate can be an A-B-A block copolymer of styrene-butadiene-styrene, or urethane acrylates (paragraph 47).    It has been held that substituting equivalents known for the same purpose is prima facie obvious.  See MPEP §2144.06.  Therefore, at the time of the filing of the invention, it would have been obvious 
 	Holt discloses that ‘typical urethane acrylates are poly(meth)acrylate resins, for example polyether urethane polymers, or polyether polyester urethane copolymers such as polyether polyester urethane methacrylate photopolymers’ (paragraph 99).  Therefore, Examiner asserts that one having ordinary skill in the art could at once envisage ‘polyether polyester urethane methacrylate photopolymers’ from the generic disclosure of ‘urethane acrylates’ by Baldwin et al.  
 	Regardless, in the event that it cannot be said that one having ordinary skill in the art could at once envisage polyether polyester urethane methacrylate photopolymers from the broad disclosure of ‘urethane acrylates’ from Baldwin et al., it has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use polyether polyester urethane methacrylate as the urethane acrylates of the modified composition of Hein et al. because they have been shown in the art to be suitable urethane acrylates.   	AAPA, as modified, also fails to disclose that the Shore A hardness is less than 20.  However, Hein et al. do teach that a low molecular weight additive can be added in order to increase the softness of the relief plates (column 6, lines 27-32). Furthermore, Leach teaches having plates with Shore A hardness values of less than about 35 in order to print on corrugated cardboard (column 3, lines 49-51).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to make the Shore A hardness less than 20 in order to be able to print on corrugated board.  	Regarding the recited property of elongation, it has been held that when the claimed and prior art products are at least substantially identical, any properties are presumed inherent.  See 
 
Response to Amendment
The Affidavit under 37 CFR 1.132 filed 11/22/2021 is insufficient to overcome the rejection of the claims as set forth in the last Office action.
To the extent that the Affidavit contains evidence, it will be addressed here. 	
The evidence presented by Mr. Vest in the affidavit appears to be an attempt at showing unexpected results (that is, a “combination of a printing plate having a low Shore A hardness value and a high tear propagation”) which are “not evident from the cited prior art” (paragraph 17).  However, the evidence is not commensurate in scope with the claims.  That is, it is not clear how the property of “tear propagation” relates to the elements of the claims.  Furthermore, Applicant has not expressed or defined what amount of tear propagation is good or unexpected.  Lastly, the evidence also seems to suggest that when the Shore A hardness is lowered, the tear propagation increases.  Therefore, since the rejection provides proper motivation to lower the Shore A hardness to values less than about 25, Examiner asserts that the property of tear propagation would not be unexpected.  
The arguments of Mr. Vest are restated in the remarks by Applicant’s representative, and are addressed in the following section.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments

Applicant’s arguments filed 11/22/2021 have been fully considered but are not persuasive.
Applicant argues that one having ordinary skill in the art at the time of the invention would have understood that binders or oligomers used to produce solid photopolymer materials possess different properties than prepolymers used to produce liquid photopolymer resin compositions, and therefore it cannot be shown that the A-B-A copolymer and the urethane acrylates of Baldwin are equivalents for the same purpose.  This is not persuasive.  Hein et al. show that the same components can be used to make liquid photopolymers or solid photopolymers (column 7, lines 1-18).  Therefore, Examiner asserts that one having ordinary skill in the art would have at least had a reasonable expectation that the binder polymers that can be used for solid photopolymer flexographic plates would also be used for liquid photopolymer plates.
Applicant’s argument that Holt is nonanalogous art is not persuasive; it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Holt is concerned with photopolymers which use urethane acrylates (paragraphs 98 and 99), which is clearly more than reasonable pertinent to photopolymers using urethane acrylates as disclosed by Hein et al.  
Applicant’s argument that none of the examples shown in Hein et al. show the recited property of elongation or the property of Shore A hardness is not persuasive.  First of all, the rejection is based upon a combination of references.  Secondly, the evidence is not commensurate in scope with the claims.  That is, the examples of Hein et al. do not contain the same polyether polyester urethane methacrylate photopolymers as are present in the 
Applicant argues that Leach only suggest that the properties of urethane oligomers can be optimized by control of the ratio of the isomers in a mixture of TDI, not that properties of printing plates produced from liquid photopolymer resins that include a polythiol can be optimized to produce the desired Shore A hardness and elongation as described and claimed by applicant.  This is not persuasive.  Leach clearly teaches “printing plates with Shore A hardness values of less than about 35, are desired for printing on corrugated boards.”  When taken with the teaching of Hein et al. that a low molecular weight additive can be added in order to increase the softness of the relief plates (column 6, lines 27-32), one having ordinary skill in the art would clearly have had a reasonable expectation that one would be able to lower the Shore A hardness in order to print on corrugated boards.
Applicant’s provided test results from varying the % thiol are not deemed to overcome the obviousness rejection.  Applicant states that Examiner has not shown how one skilled in the art would be motivated to modify the composition to achieve an elongation % within the claimed range.  However, Examiner has not suggested modifying the elongation % directly; rather, Examiner has stated that since the composition of Hein et al. has been modified to meet all the physical components of the claim that the property of elongation % will inherently change to the recited range.  See MPEP §2112.01.  Applicant has not shown that the composition of Hein et al., when modified in accordance with the rejection, would not have the recited property of elongation %.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/           Primary Examiner, Art Unit 2853